Title: From George Washington to General Henry Clinton, 26 August 1780
From: Washington, George
To: Clinton, Henry


					
						Sir
						Head Quarters 26th August 1780
					
					In a letter I have lately received from Major General Lincoln, he transmitted the inclosed for Your Excellency, which I have taken an early opportunity of forwarding. I find by General Lincolns letter to myself, that he proposes to meet General Phillips on the 12th of next

Month at Elizabeth Town, which will be perfectly agreeable to me. I shall direct our Commissary of Prisoners to be there at the same time, who will be instructed to execute with the Commissary on your part, if Your Excellency shall think proper to send him, an exchange of Officers Prisoners of War, on the footing of equal rank or composition as far as the number in our hands will admit, and to include also the whole of the Officers of Convention now on Parole at New York or in Europe. I wish the measure may meet your approbation, as it will afford relief to many individuals.
					On the 26th Ulto I had the honor of addressing Your Excellency and of inclosing some propositions relative to the Agents to be appointed for Prisoners, to which I have not been favoured with your answer. I shall be happy to receive it. I have the honor to be Your Excellency’s Most Obet Servant
					
						Go: Washington
					
				